PHILLIPS, Chief Justice.
The commission is before us on appeal from a judgment of the trial court that set aside its order revoking appellee’s nonresident seller’s permit and letter of authority. The trial court based its judgment on a finding thát Vernon’s Ann.P.C. Article 666-151/2, subd. A(9)(b) is unconstitutional and void, violating various provisions of the Constitution of the State of Texas and the Texas Penal Code.
This case is reversed and rendered by authority of our decision in a companion case handed down this day: Texas Alcoholic Beverage Commission v. Major Brands of Texas, Inc., 492 S.W.2d 616.
Reversed and rendered.
SHANNON, J., dissents.